Citation Nr: 1734498	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  05-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976 and from October 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran was scheduled for a Board hearing in January 2009, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2016).

By way of procedural history, in September 2009, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for myoclonic epilepsy.  The Board also determined that the issue of entitlement to a TDIU was raised during the pendency of the Veteran's appeal.  The TDIU claim was then remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In October 2010, the Veteran filed a new claim for increased rating as his epilepsy had worsened.  As a result of this claim, in December 2010, the Board remanded the matter of TDIU for a new VA examination.  Thereafter, the Board issued a March and August 2013 remand of the Veteran's claim for TDIU.  The Board specified that prior to adjudication of his TDIU claim, the Veteran's increased rating claim must first receive proper development and adjudication.  The RO issued rating decisions in May and October 2015 denying the Veteran's increased rating claim.  In October 2016, the Board remanded for the issuance of a statement of the case regarding the increased rating claim.  The RO issued the statement of the case in June 2, 2017.  The Veteran did not file a timely substantive appeal by August 2, 2017.  As such, the issue of entitlement to a rating in excess of 20 percent is not before the Board.

As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDING OF FACT

The Veteran's combined disability rating is 20 percent, and his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA provided the Veteran with a notice letter in November 2009.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in December 2003, June 2010, February 2012, June 2013, and May 2015.

As such, the Board will proceed to the merits of the Veteran's appeal.

TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for myoclonic epilepsy and a noncompensable fracture, second and third metatarsals of the right foot.  His combined rating is 20 percent disabling.  See 38 C.F.R. § 4.25.  Therefore, he does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the evidence does not show that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  

The Veteran stated that he was not able to maintain gainful employment in an August 2004 notice of disagreement and a September 2005 statement in support of claim.  8/13/2004 Correspondence; 9/23/2005 VA 21-4138 Statement in Support of Claim.

In an October 2010 application for TDIU, the Veteran reported having an Associates in Science degree that he completed in 2006.  He further reported work as a mechanic, but that he had not had full time employment since 1999.

The Veteran was afforded a VA examination in December 2003.  He reported being a full-time student since 2000.  The examiner determined that he had functional impairment with loss of motor control and was unemployable at the time.  12/18/2003, VA Examination, at 1.

In a June 2010 VA examination, the examiner determined that the nature of the Veteran's myoclonus epilepsy described would not preclude him from working or obtaining gainful employment.  The attacks occurred only in the early morning, two to three times a week, and did not last long.  At the examination, the Veteran reported that he was he was a university student studying wild life biology.  He indicated that he was unemployed due to being a student and to previously being in a correctional establishment.  6/10/2010, VA Examination, at 4.

The Veteran was afforded a VA neurological examination in February 2011.  He reported that he had not been employed for over five years due to his myoclonic seizures.  He further reported that his usual occupation was as a diesel mechanic, that he was unable to work in that occupation due to seizures, and that nobody would hire him.  2/23/2011, VA Examination, at 2.  In a February 2012 addendum, the VA examiner determined that the seizure disorder did prevent the Veteran from obtaining gainful employment due to the fact of fear of an employer that the Veteran could have a seizure while working or driving and the employer would be responsible.  It was recommended that he be retrained in a nonhazardous occupation.  2/27/2012, VA Examination, at 2.

In June 2013 VA podiatry examination, the examiner indicated that the Veteran's right foot disability did not impact his ability to work.  The Veteran reported that he had no problems with his right foot since the injury in 1980. 6/7/2013, VA examination, at 5.

The Veteran was also afforded neurologic examination in June 2013.  The examiner indicated that the myoclonic epilepsy impacted his ability to work as a mechanic.  Additionally, his inability to obtain a driver's license due to his seizure disorder rendered him unable to secure and maintain employment in certain occupations.  It was noted that the Veteran only had seizures first thing in the morning and that they only occurred two to three times per week.  The examiner maintained that the Veteran should be able to secure employment in an occupation that did not require a driver's license such as an office job or in an auto parts store.  The examiner stated that the Veteran would have to find transportation to work.  6/7/2013, VA examination, at 10.

The Veteran was afforded another VA examination in May 2015.  The examiner conducted an in-person examination and reviewed the Veteran's history.  The Veteran reported that he was not employed and was not looking for employment.  It was noted that the Veteran had obtained a driver's license since his last examination and drove frequently.  The examiner indicated that the Veteran should not drive commercially.  The examiner further determined that the Veteran could perform many sedentary jobs.  5/11/2015, C&P Examination, at 3, 6.

The Board notes that a December 2003 examiner determined that the Veteran was unemployable at the time.  However, no rationale for the opinion was provided.  The Veteran also reported that he was a full-time student at the time and there was no indication that he could not obtain gainful employment.  Additionally, the Board also notes that the examiner in February 2011 and 2012 indicated that the Veteran's unemployability was due to the fear of employers that the Veteran could have a seizure while working and they would be responsible.  Nonetheless, the examiner did not address whether the Veteran's service-connected disorders actually rendered him unable to secure or follow a substantially gainful occupation.  Further, the examiner indicated that the Veteran could perform less hazardous occupations.  The Board does not find these opinions to be adequate.  The Board finds the May 2015 examination to be more probative since the examiner reviewed the Veteran's history and evaluated his seizure disorder.  

In light of the above, the weight of the evidence is against a finding that the Veteran's seizure disorder has precluded substantially gainful employment but rather has merely shown that the Veteran has been a student in some capacity over the years.  He indicated that he could no longer perform in his occupation as a mechanic, but in the appeals period he attained an Associate in Science degree and the June 2013 and May 2015 examiners indicated that he could perform a sedentary job.  He also regained the ability to transport himself.  Additionally, his right foot disability has not been shown to impact his disability picture with regard to employment.

For all of these reasons, the Board finds that the requirements for TDIU have not been met.  See 38 C.F.R. § 4.16.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


